Citation Nr: 1808882	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  16-19 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disability of the left breast.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to November 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In an April 2016 statement, the Veteran requested a hearing at the RO before a Decision Review Officer.  However, the Veteran failed to appear for the hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the Veteran's claim.  Specifically, after reviewing the record, the Board concludes that VA has not yet fulfilled its duty to assist.

In September 2014, the RO orally notified the Veteran that his service treatment records (STRs) from the time period of March 19, 1957 through November 6, 1957 were unavailable.  The RO notified the Veteran after receiving a response from the National Personnel Records Center (NPRC) that if could not identify any records based upon the information it was provided.  Notably, the NPRC was only asked to search for records from the March through November 1957 dates listed above.

However, the Veteran's DD 214, Certificate of Release or Discharge from Active Duty, indicates that the Veteran's active duty service began on November 19, 1956.  Currently, the record is devoid of any attempts to locate any service treatment or personnel records from the time period prior to March 19, 1957.  Accordingly, the Board will remand the matter so that VA may attempt to locate the Veteran's service records using the correct date range.  See 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact all appropriate repositories of records and attempt to obtain copies of any service treatment or personnel records.  If any records are unavailable, the AOJ should prepare a memorandum of unavailability and notify the Veteran and his representative pursuant to the procedures outlined in 38 C.F.R. § 3.159(e).

The AOJ should focus its records search using the dates of active duty service provided on the Veteran's DD 214-November 19, 1956 to November 6, 1957.

2. After completing the requested actions-and any additional action deemed warranted-readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. SPECTOR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




